1/4/2021DETAILED ACTION
1.	Claims 1-20 are currently pending. The effective filing date of the present application is 1/4/2021. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	

Claim Rejections -35 USC §101
3.	35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea without a practical application or significantly more than the abstract idea.
Under the 35 U.S.C. §101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03. If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04. If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d). Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in Step 2B whether the claim recites "significantly more" than the abstract idea. See MPEP §2106.05.
Examiner note: The Office's 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is currently found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), specifically incorporated in MPEP §2106.03 through MPEP §2106.07(c).

Regarding Step 1
Claims 1-8 are directed toward a non-transitory computer-readable medium (machine). Claims 9-15 are directed to a system (machine). Claims 16-20 are directed toward a method (process). Thus, all claims fall within one of the four statutory categories as required by Step 1.


Regarding Step 2A [prong 1]
Claims 1-20 are directed toward the judicial exception of an abstract idea. Independent claims 9 and 16 recites essentially the same abstract features as claim 1, thus are abstract for the same reasons as claim 1.
Regarding independent claim 1, the bolded limitations emphasized below correspond to the abstract ideas of the claimed invention:
Claim 1. A non-transitory computer-readable medium storing a set of instructions for offloading a signing operation on a user device, the set of instructions comprising:
one or more instructions that, when executed by one or more processors of a terminal device, cause the terminal device to:
obtain exchange information associated with an exchange initiated at the terminal device, 
wherein the exchange information identifies a medium used in the exchange, and
wherein the terminal device is configured to present a terminal-side user interface for performing the signing operation of the exchange;
selectively obtain user information associated with the medium used in the exchange, 
wherein the user information identifies the user device associated with the medium;
transmit, to the user device and based on obtaining the user information, presentation information that identifies content for a user-side user interface for performing the signing operation at the user device; and
receive, from the user device, signing information associated with a performance of the signing operation at the user device via the user-side user interface.
The Applicant's Specification titled "Offloading a Signing Operation on a User Device" emphasizes the business need for data analysis, "For example, the user device may present a UI for performing operations (e.g., entering a signature, selecting a payment method, or selecting a gratuity amount) of a transaction initiated at the transaction terminal. In some implementations, upon initiation of the transaction at the transaction terminal, the transaction terminal may identify an association between a payment medium (e.g., a transaction card) used for the transaction and the user device. Alternatively, the transaction terminal may transmit the transaction details to a transaction backend system where the association between the payment medium and the user device is identified. In cases when the association cannot be identified, the transaction terminal may display an authentication code, such as a two-dimensional code, for scanning into the user device to thereby identify the user device as being associated with the payment medium. Based on identifying the user device, the transaction terminal or the backend system may transmit information to the user device that identifies a UI for presentation on the user device. The user device may receive a user input via the UI, which the user device may transmit to the transaction terminal or the backend system for completing the transaction." (Spec. [0014]). Thus, data analytics to the Specification is a business concept being addressed by the claimed invention. 
As the bolded claim limitations above demonstrate, independent claim 1 (Similarly claims 9 and 16) are directed to the abstract idea of completing a transaction by offloading signing, which is considered certain methods of organizing human activity because the bolded claim limitations pertain to (i) commercial or legal interaction. See MPEP §2106.04(a)(2)(II).
Applicant's claims as recited above provide a business solution of having a user sign for a transaction. Applicant's claimed invention pertains to commercial/legal interactions because the limitations recite obtaining exchange and user information, transmitting a presentation of the information and receiving a signature, which pertain to "advertising, marketing or sales activities or behaviors and business relations" expressly categorized under commercial/legal interactions. See MPEP §2106.04(a)(2)(II).
Dependent claims 2-8, 10-15, and 17-20 further reiterate the same abstract ideas with further embellishments, such as claim 2 (Similarly claim 11) wherein the presentation information is transmitted via a message, a notification, or a command; claim 3 (Similarly claim 18) wherein the user-side user interface includes at least one input for entering a signature of a user of the user device; claim 4 wherein the signing information identifies at least one of image data associated with the performance of the signing operation at the user device, or an indication of the performance of the signing operation at the user device; claim 5 wherein the user information is obtained from a data structure accessible to the terminal device; claim 6 display an authentication code that is to be input to the user device based on a determination that the user information is not obtained; claim 7 transmit, to a backend system and based on a determination that a network connection is available for the terminal device, a request associated with the exchange initiated at the terminal device,  wherein the request identifies the exchange information and the signing information; claim 8 store, based on a determination that a network connection is not available for the terminal device, the exchange information and the signing information; and transmit, to a backend system and based on a subsequent determination that the network connection is available for the terminal device, a request associated with the exchange initiated at the terminal device, wherein the request identifies the exchange information and the signing information; claim 10 (Similarly claim 17) wherein the operation is at least one of a signing operation, a gratuity selection operation, a medium type selection operation, or a feedback operation; claim 12 wherein the response includes information relating to a user input associated with the performance of the operation of the exchange; claim 13 wherein the user information further identifies information relating to a signature associated with the medium, and wherein the response is transmitted based on a determination that a signature identified by the operation information corresponds to the signature associated with the medium; claim 14 transmit, to the user device, information that identifies at least one of an aggregate exchange total associated with the medium or a budget associated with the exchange; claim 15 transmit, to the user device, a request for feedback on an entity associated with the terminal device; claim 19 receiving a request for feedback on an entity associated with the terminal device; and transmitting the feedback on the entity; and claim 20 scanning an authentication code displayed at the terminal device; and presenting the user-side user interface for performing the operation based on scanning the authentication code, which are nonetheless directed towards fundamentally the same abstract ideas as indicated for independent claims 1, 9, and 16.

Regarding Step 2A [prong 2]
Claims 1-20 fail to integrate the abstract idea into a practical application. Independent claim 1 (similarly claims 9 and 16) include the following additional elements which do not amount to a practical application:
Claim 1. A non-transitory computer-readable medium storing a set of instructions for offloading a signing operation on a user device, the set of instructions comprising:
one or more instructions that, when executed by one or more processors of a terminal device, cause the terminal device to:
obtain exchange information associated with an exchange initiated at the terminal device, 
wherein the exchange information identifies a medium used in the exchange, and
wherein the terminal device is configured to present a terminal-side user interface for performing the signing operation of the exchange;
selectively obtain user information associated with the medium used in the exchange, 
wherein the user information identifies the user device associated with the medium;
transmit, to the user device and based on obtaining the user information, presentation information that identifies content for a user-side user interface for performing the signing operation at the user device; and
receive, from the user device, signing information associated with a performance of the signing operation at the user device via the user-side user interface.
The bolded limitations recited above in independent claim 1 (Similarly claims 9 and 16 also including a memory.) pertain to additional elements which merely provide an abstract-idea-based-solution implemented with computer hardware and software components, including the additional elements of an user device, user-side user interface, terminal-side user interface, processor, terminal device, memory , and non-transitory computer-readable medium, which fail to integrate the abstract idea into a practical application because there are (1) no actual improvements to the functioning of a computer, (2) nor to any other technology or technical field, (3) nor do the claims apply the judicial exception with, or by use of, a particular machine, (4) nor do the claims provide a transformation or reduction of a particular article to a different state or thing, (5) nor provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of MPEP §2106.04(d)(1) and §2106.05 (a-c & e-h), (6) nor do the claims apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, in view of MPEP §2106.04(d)(2).
The Specification provides a high level of generality regarding the additional elements claimed without sufficient detail or specific implementation structure so as to limit the abstract idea, for instance, "The user device 230 includes one or more devices capable of being used for an electronic transaction, as described above in connection with the transaction device 220. The user device 230 may include a communication device and/or a computing device. For example, the user device 230 may include a wireless communication device, a mobile phone, a user equipment, a tablet computer, a wearable communication device (e.g., a smart wristwatch, a pair of smart eyeglasses, a head mounted display, or a virtual reality headset), or a similar type of device. Additionally, or alternatively, the user device 230 may be capable of receiving, generating, storing, processing, and/or providing information associated with a UI for performing one or more operations of a transaction, as described elsewhere herein." (Spec. [0052]). Nothing in the Specification describes the specific operations recited in claim 1 (Similarly claims 9 and 16) as particularly invoking any inventive programming, or requiring any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is somehow implemented using any specialized element other than all-purpose computer components to perform recited computer functions. See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) ("[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible."). Simply put, the claimed invention is merely directed to utilizing computer technology as a tool for solving a business problem of data analytics. Nowhere in the Specification does the Applicant emphasize additional hardware and/or software elements which provide an actual improvement in computer functionality, or to a technology or technical field, other than using these elements as a computational tool to automate and perform the abstract idea. See MPEP §2106.05(a & e).
The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead, the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception. This is not the case with Applicant's claimed invention which merely pertains to steps for completing a transaction by offloading signing and the additional computer elements a tool to perform the abstract idea, and merely linking the use of the abstract idea to a particular technological environment. See MPEP §2106.04 and §21062106.05(f-h). Alternatively, the Office has long considered data gathering, analysis and data output to be insignificant extra-solution activity, and these additional elements do not impose any meaningful limits on practicing the abstract idea. See MPEP §2106.04 and §2106.05(g). Thus, the additional elements recited above fail to provide an actual improvement in computer functionality, or to a technology or technical field. See MPEP §2106.04(d)(1) and §2106§2106.05 (a & e).
Instead, the recited additional elements above, merely limit the invention to a technological environment in which the abstract concept identified above is implemented utilizing the computational tools provided by the additional elements to automate and perform the abstract idea, which is insufficient to provide a practical application since the additional elements do no more than generally link the use of the abstract idea to a particular technological environment. See MPEP §2106.04. Automating the recited claimed features as a combination of computer instructions implemented by computer hardware and/or software elements as recited above does not qualify an otherwise unpatentable abstract idea as patent eligible. Alternatively, the Office has long considered data gathering and data processing as well as data output recruitment information on a social network to be insignificant extra-solution activity, and these additional elements used to gather and output recruitment information on a social network are insignificant extra-solution limitations that do not impose any meaningful limits on practicing the abstract idea. See MPEP §2106.05(g). Examples where the Courts have found selecting a particular data source or type of data to be manipulated to be insignificant extra solution activity include selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); similarly, the current invention obtaining exchange and user information, transmitting a presentation of the information and receiving a signature on a computer. When considered in combination, the claims do not amount to improvements of the functioning of a computer, or to any technology or technical field. Applicant's limitations as recited above do nothing more than supplement the abstract idea using additional hardware/software computer components as a tool to perform the abstract idea and generally link the use of the abstract idea to a technological environment, which is not sufficient to integrate the judicial exception into a practical application since they do not impose any meaningful limits.
Dependent claims 2-8, 10-15, and 17-20 merely incorporate the additional elements recited above, along with further embellishments of the abstract idea of independent claims 1, 9, and 16 respectively, for example, claim 2 (Similarly claim 11) wherein the presentation information is transmitted via a message, a notification, or a command; claim 3 (Similarly claim 18) wherein the user-side user interface includes at least one input for entering a signature of a user of the user device; claim 4 wherein the signing information identifies at least one of image data associated with the performance of the signing operation at the user device, or an indication of the performance of the signing operation at the user device; claim 5 wherein the user information is obtained from a data structure accessible to the terminal device; claim 6 display an authentication code that is to be input to the user device based on a determination that the user information is not obtained; claim 7 transmit, to a backend system and based on a determination that a network connection is available for the terminal device, a request associated with the exchange initiated at the terminal device,  wherein the request identifies the exchange information and the signing information; claim 8 store, based on a determination that a network connection is not available for the terminal device, the exchange information and the signing information; and transmit, to a backend system and based on a subsequent determination that the network connection is available for the terminal device, a request associated with the exchange initiated at the terminal device, wherein the request identifies the exchange information and the signing information; claim 10 (Similarly claim 17) wherein the operation is at least one of a signing operation, a gratuity selection operation, a medium type selection operation, or a feedback operation; claim 12 wherein the response includes information relating to a user input associated with the performance of the operation of the exchange; claim 13 wherein the user information further identifies information relating to a signature associated with the medium, and wherein the response is transmitted based on a determination that a signature identified by the operation information corresponds to the signature associated with the medium; claim 14 transmit, to the user device, information that identifies at least one of an aggregate exchange total associated with the medium or a budget associated with the exchange; claim 15 transmit, to the user device, a request for feedback on an entity associated with the terminal device; claim 19 receiving a request for feedback on an entity associated with the terminal device; and transmitting the feedback on the entity; and claim 20 scanning an authentication code displayed at the terminal device; and presenting the user-side user interface for performing the operation based on scanning the authentication code, but these features only serve to further limit the abstract idea of independent claims 1, 9, and 16, furthermore, merely using/applying in a computer environment such as merely using the computer as a tool to apply instructions of the abstract idea do nothing more than provide insignificant extra-solution activity since they amount to data gathering, analysis and outputting. Furthermore, they do not pertain to a technological problem being solved in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, and/or the limitations fail to achieve an actual improvement in computer functionality or improvement in specific technology other than using the computer as a tool to perform the abstract idea.
Therefore, the additional elements recited in the claimed invention individually, and in combination fail to integrate the recited judicial exception into any practical application.

Regarding Step 2B
Claims 1-20 do not amount to significantly more than the abstract idea. Independent claims 1 (similarly claims 9 and 16) include the following limitations that are not sufficient to amount to significantly more than the abstract idea:
Claim 1. A non-transitory computer-readable medium storing a set of instructions for offloading a signing operation on a user device, the set of instructions comprising:
one or more instructions that, when executed by one or more processors of a terminal device, cause the terminal device to:
obtain exchange information associated with an exchange initiated at the terminal device, 
wherein the exchange information identifies a medium used in the exchange, and
wherein the terminal device is configured to present a terminal-side user interface for performing the signing operation of the exchange;
selectively obtain user information associated with the medium used in the exchange, 
wherein the user information identifies the user device associated with the medium;
transmit, to the user device and based on obtaining the user information, presentation information that identifies content for a user-side user interface for performing the signing operation at the user device; and
receive, from the user device, signing information associated with a performance of the signing operation at the user device via the user-side user interface.
The bolded limitations recited above in independent claim 1 (Similarly claims 9 and 16 also including memory.) do not include any additional elements that are sufficient to amount to "significantly more" than the judicial exception because the additional elements refer to an abstract-idea-based-solution implemented with computer hardware and software components, including the additional elements of user device, user-side user interface, terminal-side user interface, processor, terminal device, memory , and non-transitory computer-readable medium. These additional elements do not amount to "significantly more" than the abstract idea because they fail to (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of the MPEP 2106.05(a-h).
Instead, the additional elements are being used as a tool to perform the abstract idea and merely providing computational instructions to implement the abstract idea, and generally linking the use of the abstract idea to a particular technological environment, yet fail to impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(f-h). Furthermore, claim 1, 8, and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because user device, user-side user interface, terminal-side user interface, processor, terminal device, memory, and non-transitory computer-readable medium are considered well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for user device and terminal device see MPEP §2106.05(d) (II) (i) discussing receiving or transmitting data over a network; for a processor see MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer; and for memory and non-transitory computer-readable medium see MPEP §2106.05(d) (II) (iv) discussing storing and retrieving of information in memory. Additionally, see for user device, user-side user interface, terminal-side user interface, processor, terminal device, memory, and non-transitory computer-readable medium, see MPEP §21106.05(f) discussing amounting to mere instructions to apply the abstract idea on a generic computer. Therefore, the additional elements in separately or in combination do not add significantly more.
Dependent claims 2-8, 10-15, and 17-20 merely recite further additional embellishments of the abstract idea of independent claims 1, 9, and 16 respectively, for example: claim 2 (Similarly claim 11) wherein the presentation information is transmitted via a message, a notification, or a command; claim 3 (Similarly claim 18) wherein the user-side user interface includes at least one input for entering a signature of a user of the user device; claim 4 wherein the signing information identifies at least one of image data associated with the performance of the signing operation at the user device, or an indication of the performance of the signing operation at the user device; claim 5 wherein the user information is obtained from a data structure accessible to the terminal device; claim 6 display an authentication code that is to be input to the user device based on a determination that the user information is not obtained; claim 7 transmit, to a backend system and based on a determination that a network connection is available for the terminal device, a request associated with the exchange initiated at the terminal device,  wherein the request identifies the exchange information and the signing information; claim 8 store, based on a determination that a network connection is not available for the terminal device, the exchange information and the signing information; and transmit, to a backend system and based on a subsequent determination that the network connection is available for the terminal device, a request associated with the exchange initiated at the terminal device, wherein the request identifies the exchange information and the signing information; claim 10 (Similarly claim 17) wherein the operation is at least one of a signing operation, a gratuity selection operation, a medium type selection operation, or a feedback operation; claim 12 wherein the response includes information relating to a user input associated with the performance of the operation of the exchange; claim 13 wherein the user information further identifies information relating to a signature associated with the medium, and wherein the response is transmitted based on a determination that a signature identified by the operation information corresponds to the signature associated with the medium; claim 14 transmit, to the user device, information that identifies at least one of an aggregate exchange total associated with the medium or a budget associated with the exchange; claim 15 transmit, to the user device, a request for feedback on an entity associated with the terminal device; claim 19 receiving a request for feedback on an entity associated with the terminal device; and transmitting the feedback on the entity; and claim 20 scanning an authentication code displayed at the terminal device; and presenting the user-side user interface for performing the operation based on scanning the authentication code. Specifically, for backend system see MPEP §2106.05(d) (II) (i) discussing receiving or transmitting data over a network; and for data structure see MPEP §2106.05(d) (II) (iv) discussing storing and retrieving of information in memory. Additionally, see for backend system and data structure see MPEP §21106.05(f) discussing amounting to mere instructions to apply the abstract idea on a generic computer. 
Thus, the additional elements in the dependent claims only serve to further limit the abstract idea utilizing the computer and machine learning as a tool and generally link the use of the abstract idea to a particular technological environment, and hence are nonetheless directed towards fundamentally the same abstract idea as representative claims 1, 9, and 16 since they fail to impose any meaningful limits on practicing the abstract idea. Accordingly, all of the dependent claims also fail to amount to "significantly more" than an abstract idea.
Thus, after considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims are not enough to transform the abstract idea into a patent-eligible invention since the claim limitations do not amount to a practical application or significantly more than an abstract idea. Accordingly, claims 1-20 are directed to non-statutory subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1-5, 7, 9-14, 16-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. Pub. No. 2019/0122185 to Koeppel et al. (“Koeppel”).

7.	With regards to claim 1 (Similarly claims 9 and 16), Koeppel disclosed the imitations of,
one or more instructions that, when executed by one or more processors of a terminal device (See [0053] discussing the transaction terminal having a processor. See generally [0135]-[0137] discussing the system as a software and hardware environment.), cause the terminal device to:
obtain exchange information associated with an exchange initiated at the terminal device (See [0020] discussing the transaction terminal receiving first information.), 
wherein the exchange information identifies a medium used in the exchange (See [0048] discussing the transaction terminal obtaining information with the transaction card e.g., account information, and [0032] discussing the transaction card as a virtual card implemented on a user device.), and
wherein the terminal device is configured to present a terminal-side user interface for performing the signing operation of the exchange (See [0048] discussing the transaction terminal including an input of a touchscreen for interactions related to completing or authorizing the transaction like PIN, signature, etc. );
selectively obtain user information associated with the medium used in the exchange (See [0034] discussing the backend device requesting information with the user device.), 
wherein the user information identifies the user device associated with the medium (See [0034] discussing the backend device requesting information with the user device and [0066]-[0069] discussing the backend device contacting the user device based on identifying information of the transaction card.);
transmit, to the user device and based on obtaining the user information, presentation information that identifies content for a user-side user interface for performing the signing operation at the user device (See [0021]-[0022] discussing the user device receiving a request to display via user interface an instruction to verify with second information the transaction e.g., photo of the receipt. The examiner is interpreting the second information as a signing operation.); and
receive, from the user device, signing information associated with a performance of the signing operation at the user device via the user-side user interface (See [0021]-[0022] discussing the user device receiving a request to display via user interface an instruction to verify with second information the transaction e.g., photo of the receipt. The examiner is interpreting the second information as a signing operation.).

8.	With regards to claim 2 (Similarly claim 11), Koeppel disclosed the imitations of,
wherein the presentation information is transmitted via a message, a notification, or a command (See [0083]-0085] discussing sending the instructions to a user interface for the verification process. The examiner is interpreting instruction as a message, notification or a command.).

9.	With regards to claim 3 (Similarly claim 18), Koeppel disclosed the imitations of,
wherein the user-side user interface includes at least one input for entering a signature of a user of the user device (See [0088] discussing the types of inputs user could input on the user device including a signature.).

10.	With regards to claim 4, Koeppel disclosed the imitations of,
image data associated with the performance of the signing operation at the user device (See [0087]-[0088] discussing the backend device receiving images such as that of the transaction card to verify the transaction.), or
an indication of the performance of the signing operation at the user device.

11.	With regards to claim 5, Koeppel disclosed the imitations of,
wherein the user information is obtained from a data structure accessible to the terminal device (See [0079] discussing the backend device accessing a data structure for the transaction terminal to identify the transaction card.).

12.	With regards to claim 7, Koeppel disclosed the imitations of,
transmit, to a backend system and based on a determination that a network connection is available for the terminal device, a request associated with the exchange initiated at the terminal device (See [0020] discussing the backend device being sent first information to complete the transaction from the transaction terminal.),
wherein the request identifies the exchange information and the signing information (See [0028] discussing the backend device processing image and information related to the transaction for verifiction.).

13.	With regards to claim 10 (Similarly claim 17), Koeppel disclosed the imitations of,
wherein the operation is at least one of a signing operation, a gratuity selection operation, a medium type selection operation, or a feedback operation (See [0088] discussing the types of inputs user could input on the user device including a signature.).

14.	With regards to claim 12, Koeppel disclosed the imitations of,
wherein the response includes information relating to a user input associated with the performance of the operation of the exchange (See [0088] discussing the types of inputs user could input on the user device including a value associated with the transaction.).

15.	With regards to claim 13, Koeppel disclosed the imitations of,
wherein the user information further identifies information relating to a signature associated with the medium (See [0091] discussing the validation of the input (signature) by the backend device.), and
wherein the response is transmitted based on a determination that a signature identified by the operation information corresponds to the signature associated with the medium (See [0092]-[0093] discussing the determination that the transaction satisfies rules based on information of the transaction and approving the transaction. See also [0096] discussing sending user device a message about the approval or review of the transaction.).

16.	With regards to claim 14, Koeppel disclosed the imitations of,
transmit, to the user device, information that identifies at least one of an aggregate exchange total associated with the medium or a budget associated with the exchange (See [0070] discussing the backend device sending a notification to the user device based on a score, which can be based on transaction type like personal versus business. The examiner is interpreting the identifying of expenses from an account as a budgeting.).

17.	With regards to claim 20, Koeppel disclosed the imitations of,
scanning an authentication code displayed at the terminal device(See [0080] discussing a Quick Response (QR) code transaction by receiving information from the transaction terminal. The examiner is interpreting this as the transaction terminal displays the QR code and user device scans the code to complete the transaction and further as QR code is an authentication code.)
; and 
presenting the user-side user interface for performing the operation based on scanning the authentication code (See [0080] discussing a Quick Response (QR) code transaction by receiving information from the transaction terminal. The examiner is interpreting this as the transaction terminal displays the QR code and user device scans the code to complete the transaction and further as QR code is an authentication code.)


Claim Rejections - 35 USC § 103
18.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

19.	Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatenable by Koeppel in view of U.S. Pat. Pub. No. 2016/0267458 to Metral et al. (“Metral”).

20.	With regards to claim 6, Koeppel disclosed the limitations of,
display an authentication code that is to be input to the user device (See [0080] discussing a Quick Response (QR) code transaction by receiving information from the transaction terminal. The examiner is interpreting this as the transaction terminal displays the QR code and user device scans the code to complete the transaction and further as QR code is an authentication code.)
Koeppel is silent on the limitation of,
based on a determination that the user information is not obtained.
However, Metral teaches at [0064] that it would have been obvious to one of ordinary skill in the POS art to include based on a determination that the user information is not obtained (See [0064] discussing the protocol when a transaction is likely or expected to take longer than a time out for reasons including user information is unavailable.). 
Therefore, it would have been obvious for one of ordinary skill in the POS art before the effective filing date of the claimed invention to have modified the teachings of Koeppel to include based on a determination that the user information is not obtained, as disclosed by Metral. One of ordinary skill in the art would have been motivated to make this modification in order to enhance security (Metral [0004]).  
21.	With regards to claim 15, Koeppel is silent on the limitations of,
transmit, to the user device, a request for feedback on an entity associated with the terminal device.
However, Metral teaches at Fig. 3 and [0058] that it would have been obvious to one of ordinary skill in the POS art to include transmitting, to the user device, a request for feedback on an entity associated with the terminal device (See Fig. 3 and [0058] discussing presenting to the user on the client a survey. The examiner is interpreting survey as feedback.). 
Therefore, it would have been obvious for one of ordinary skill in the POS art before the effective filing date of the claimed invention to have modified the teachings of Koeppel to include transmitting, to the user device, a request for feedback on an entity associated with the terminal device, as disclosed by Metral. One of ordinary skill in the art would have been motivated to make this modification in order to evaluate employees or the program itself. 

22.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatenable by Koeppel in view of U.S. Pat. Pub. No. 2021/0065167 to Rafferty et al. (“Rafferty”).

23.	With regards to claim 8, Koeppel is silent on the limitations of,
store, based on a determination that a network connection is not available for the terminal device, the exchange information and the signing information; and
transmit, to a backend system and based on a subsequent determination that the network connection is available for the terminal device, a request associated with the exchange initiated at the terminal device, 
wherein the request identifies the exchange information and the signing information
However, Rafferty teaches at [0021] and [0030] that it would have been obvious to one of ordinary skill in the POS art to include the ability to store, based on a determination that a network connection is not available for the terminal device, the exchange information and the signing information; and transmit, to a backend system and based on a subsequent determination that the network connection is available for the terminal device, a request associated with the exchange initiated at the terminal device, wherein the request identifies the exchange information and the signing information (See [0021] discussing storing the transaction information in the POS device when the network is unavailable and [0030] discussing detecting of an available access point transmitting the data.). 
Therefore, it would have been obvious for one of ordinary skill in the POS art before the effective filing date of the claimed invention to have modified the teachings of Koeppel to include store, based on a determination that a network connection is not available for the terminal device, the exchange information and the signing information; and transmit, to a backend system and based on a subsequent determination that the network connection is available for the terminal device, a request associated with the exchange initiated at the terminal device, wherein the request identifies the exchange information and the signing information, as disclosed by Rafferty. One of ordinary skill in the art would have been motivated to make this modification in order to continue processing cashless transaction in remote locations (Rafferty [0003]).  

24.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatenable by Koeppel in view of U.S. Pat. Pub. No. 20140164237 to Blanco et al. (“Blanco”).

25.	With regards to claim 19, Koeppel is silent on the limitations of,
receiving a request for feedback on an entity associated with the terminal device; and 
transmitting the feedback on the entity.  
However, Blanco teaches at [0072] that it would have been obvious to one of ordinary skill in the POS art to include receiving a request for feedback on an entity associated with the terminal device; and transmitting the feedback on the entity (See [0072] discussing consumer receiving a request to fill out a survey and transmission to the server after hitting the submit button.). 
Therefore, it would have been obvious for one of ordinary skill in the POS art before the effective filing date of the claimed invention to have modified the teachings of Koeppel to include receiving a request for feedback on an entity associated with the terminal device; and transmitting the feedback on the entity, as disclosed by Blanco. One of ordinary skill in the art would have been motivated to make this modification in order to share customer’s experience (Blanco [0005]).  
	
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited, PTO form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JARED WALKER whose telephone number is (303)297-4407. The examiner can normally be reached Monday-Thursday 9:00 AM -5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on (571)270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL JARED WALKER/Examiner, Art Unit 3687